Order entered March 30, 2020




                                  In The
                          Court of Appeals
                   Fifth District of Texas at Dallas

                           No. 05-19-00719-CR
                           No. 05-19-00724-CR
                           No. 05-19-00726-CR
                           No. 05-19-00727-CR
                           No. 05-19-00731-CR
                           No. 05-19-00733-CR
                           No. 05-19-00734-CR
                           No. 05-19-00750-CR

                 MICHAEL DON GONZALES, Appellant

                                    V.

                    THE STATE OF TEXAS, Appellee

             On Appeal from the 296th Judicial District Court
                           Collin County, Texas
Trial Court Cause No. 296-80901-2018, 296-81450-2018, 296-81451-2018, 296-
        81453-2018, 296-81455-2018, 296-81454-2018, 296-81452-2018

                                 ORDER

     We REINSTATE this appeal. An opinion will issue in due course.


                                         /s/   LANA MYERS
                                               PRESIDING JUSTICE